DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant’s amendment filed on December 17, 2020 was received.  Claim 1 was amended.
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 20, 2020. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on Claims 1-12 are withdrawn, because the claims have been either amended or canceled.
Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Wietzoreck et al. (US 7,208,053 B2) as evidenced by Gehmecker et al. (EP 0370535 A1, submitted by Applicant in IDS with English translation) on Claims 1-2, 9-12, and 18 are withdrawn, because the claims have been amended. Support for amendment can be found in paragraphs [0058]-[0072]. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as obvious over Wietzoreck et al. (US 7,208,053 B2) as applied to claims 1-2, 9-12, and 18, and further in view of Gehmecker 

The claim rejections under 35 U.S.C. 103 as obvious over Wietzoreck et al. (US 7,208,053 B2) as applied to claims 1-2, 9-12, and 18 on Claims 5-6, 8, and 10 are withdrawn, because the claims have been either amended or canceled. 

The claim rejections under 35 U.S.C. 103 as obvious over Wietzoreck et al. (US 7,208,053 B2) as applied to claims 5-6, and further in view of Koerner et al. (US 5,891,269) on Claim 7 is withdrawn, because the independent claim has been amended.
Claim Rejections - 35 USC § 102/103
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gehmecker et al. (EP 0370535 A1, submitted by Applicant in IDS with English translation) on Claims 1-6, 8-12 and 16-19 are withdrawn, because the independent claim has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Gehmecker et al. (EP 0370535 A1, submitted by Applicant in IDS with English translation) as applied to claims 1-6, 8-12, and 16-19 as disclosed above, and further in view of Wichlhaus et al. (DE 19511573 A1, submitted by Applicant in IDS with English translation) on Claims 5-6 are withdrawn, because the independent claim has been amended.

The claim rejections under 35 U.S.C. 103 as being unpatentable over Gehmecker et al. (EP 0370535 A1, submitted by Applicant in IDS with English translation) as applied to claims 1-6, 8-12, and 16-19, and further in view of Wichlhaus et al. (DE 19511573 A1, submitted by Applicant in IDS with English translation) as applied to claims 5-6, and further in view of Koerner et al. (US 5,891,269) on Claim 7 is withdrawn, because the independent claim has been amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7, 9-12 and 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent No. US10,738,383 B2 (‘383).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 11 of US Patent (‘383).  That is, claim 11 of US Patent (‘383) falls entire within the scope of claim 1.  
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number 
	
/HAI Y ZHANG/Primary Examiner, Art Unit 1717